Douglas, J.,
dissenting. I must vigorously dissent from the opinion and the judgment of the majority. Frankly, I just cannot believe that an opinion such as this could ever emanate from this court. All I can say is, “Father, forgive them; for they know not what they do.” Luke 23:34.
I
The majority gives a recitation of the procedure and the facts of the case. What the majority fails to point out is that subsequent to the relator filing his petition2 for a writ of mandamus, the respondent, in a perfectly proper *152manner and pursuant to the Civil Rules, sought to take relator’s deposition. Relator sought a protective order from this court in order to avoid the taking of his deposition. We denied relator’s request and, in effect, ordered relator to give his deposition. On Wednesday, September 25, 1991, relator appeared for deposition at the appointed time and place. After answering a few general questions (name, address, phone number, date of birth and Social Security number), relator declined, invoking the Fifth Amendment, to answer any other questions.
Subsequently, respondent moved this court for an order dismissing, as a sanction, relator’s petition on the basis of relator’s failure to comply with relevant and probative factual discovery. Being guided by Shrader v. Equitable Life Assur. Soc. (1985), 20 Ohio St.3d 41, 20 OBR 343, 485 N.E.2d 1031, and in particular the concurring opinion of Holmes, J., as well as substantial authority from other states, I voted to dismiss relator’s petition — a sanction authorized and permitted by the Civil Rules. See Civ.R. 37. Unfortunately, the majority of this court did not dismiss the action and this, then, brings us to the merits. I continue, however, to adhere to my prior decision that the only proper course of action is to dismiss this case.
II
Time does not permit discussion of all the errors found in the majority opinion. The pointing out of just two will suffice.
A
What does the majority say (or mean) with regard to the constitutionality of Am.Sub.H.B. No. 200?
On October 22, 1991, this court issued an order signed by the Chief Justice which states, in part, “It is ORDERED by the court that a peremptory writ of mandamus be, and the same is hereby, allowed for the reason that Am.Sub. H.B. 200 violates the one-subject provision of Section 15(D), Article II of the Ohio Constitution.” There is no mention of Section 7 of the bill — only the entire Act is referenced and the Act is found unconstitutional as being in violation of Section 15(D), Article II of the Ohio Constitution.
Given that authoritative and unambiguous assertion, I turn now to today’s majority opinion. The majority first says that “Am.Sub.H.B. No. 200 falls within this language and, therefore, violates Section 15(D), Article II of the Ohio Constitution to the extent that the bill incorporates Section 7. Accordingly, we sever the offending portion of the bill * * (Emphasis added.) The majority then holds Section 7 invalid. However, later, in the “conclusion” *153section of the opinion, the majority says: “We hold that Am.Sub.H.B. No. 200, as it was enacted, violates the one-subject rule in Section 15(D), Article II of the Ohio Constitution. * * *” No mention is made of Section 7. The whole Act is found unconstitutional in this law-announcing paragraph.
Thus, on October 22, 1991, the majority says the whole Act is unconstitutional. Then, in the majority opinion of today, halfway through, only Section 7 is found unconstitutional. Finally, in the ultimate conclusion of the majority, the whole Act is again found to be unconstitutional. What will the bench, the bar and the litigants think our opinion means? Maybe there is something in there for everybody — but that is not the way pronouncements from this court should emanate.
B
Even more egregious is the merit decision itself. The majority should remember that this opinion will be the basis upon which bills that violate the one-subject rule will be judged in the future. It will be a race to this court by parties seeking to uphold their portion of a bill while asking us to find another portion of the bill unconstitutional, when the one-subject rule is violated. Who is to choose the more favored provision(s)? Why the Justices, of course. How can there be any certainty or reliability when such a procedure is followed?
Further, the majority decision is just plain wrong on at least two other counts. The majority quotes from State, ex rel. Dix, v. Celeste (1984), 11 Ohio St.3d 141, 11 OBR 436, 464 N.E.2d 153. Dix at 145, 11 OBR at 440, 464 N.E.2d at 157, says that “ * * * an act which contains such unrelated provisions must necessarily be held to be invalid in order to effectuate the purposes of the rule.” (Emphasis added.) Dix says the Act is invalid — not a portion of the Act — but the Act! Good reason exists for this, of course, as stated supra. Also, the purpose of the constitutional provision is to prevent “logrolling.” The majority, by its decision, permits part of the logs to roll. How can this be supportable jurisprudence?
Finally, how does the majority know which part of the Act is defective? The Act is a promulgation of the General Assembly in package form. Can we break into the package and excise what we perceive (or want to be) the offending part?
Take just one simple example. There is an empty quart bottle. We fill the bottle to a level of two-thirds with skim milk. We then add, filling the other one-third of the bottle, whole milk. What part is contaminated or not pure? Would it be the skim milk or the whole milk? Or would it be, as I believe, the *154entire contents because no longer do we have just skim milk or just whole milk.
The same is true of Am.Sub.H.B. No. 200. Is it the portion of the bill that creates several judgeships around the state that is defective or is it the portion that deals with local option elections? With judges deciding this case, it is not difficult to predict who wins. But what about the interests of amicus curiae city of Westerville whose citizens obviously desire to retain what they have long perceived and practiced as an asset and privilege of their community — the right of being “dry.” No consideration is given those persons or their interests.
Nor is any consideration given to amici curiae Cooker Restaurant Corporation, Schmidt’s Sausage Haus, The Beer and Wine Shop and Flags Beer, Wine and Deli. The inequity to the residents and permit holders in Columbus Ward 61(D) is apparent. These permit holders stand to lose their businesses. Yet, their interests are sacrificed on the altar of expediency because a majority of this court wants to protect (a goal, incidentally, I strongly support) the establishment of new judgeships.
Secondly, to support its position of severability, the majority cites Livingston v. Clawson (1982), 2 Ohio App.3d 173, 2 OBR 189, 440 N.E.2d 1383, a well-reasoned court of appeals’ opinion authored by the very highly respected Judge James A. Brogan of the Second District Court of Appeals. The only difficulty with the citation of authority is that the majority should have read the case. The case interprets Sections 20 and 26 of Article II of the Constitution of Ohio and has nothing to do with Section 15(D) of Article II of the Constitution of Ohio. The majority would have been better off citing R.C. 1.50, the general severability provision, even though it is also clearly inapplicable.
What is so sad is that all of this is so unnecessary. We should not bastardize the law in order to reach a desired and predetermined result. We should follow the law as we and others before us have done by dismissing relator’s petition on the ground that he brought the action and now he refuses to follow the rules and give the other side the right of discovery.
Because the majority does not do this, I must dissent.

. See R.C. 2731.04.